ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given by Applicant's Representative Kyle B. Rinehart on September 3, 2021.
The application has been amended as follows:

1.  (Currently Amended)  A computer system comprising:
	an encoded data buffer configured to store encoded data from a bitstream; and
	a range asymmetric number system (“RANS”) decoder configured to perform operations using a two-phase structure for RANS decoding operations, the operations comprising:
		during a first phase of the two-phase structure, selectively updating, depending on a determination of whether or not an output symbol from a previous iteration was generated, state of the RANS decoder using probability information for the output symbol from the previous iteration, the state of the RANS decoder being tracked using a value;
		during a second phase of the two-phase structure, selectively merging a portion of the encoded data from an input buffer into the state of the RANS decoder; and
		during the second phase of the two-phase structure, selectively generating, depending on a determination of whether or not the state of the RANS decoder , the state of the RANS decoder including sufficient information to generate the output symbol for the current iteration if the state of the RANS decoder is greater than a threshold.

	2.  (Previously Presented)  The computer system of claim 1, wherein the encoded data is in a fragment of the bitstream, wherein the operations further comprise initializing the RANS decoder, and wherein the initializing the RANS decoder includes:
reading one or more syntax elements from a header in the fragment of the bitstream; and 
configuring the RANS decoder using the one or more syntax elements.

3.  (Previously Presented)  The computer system of claim 2, wherein the initializing the RANS decoder further includes:
retrieving initial state information; and
loading an initial state, as the state of the RANS decoder, using the initial state information.

	4.  (Previously Presented)  The computer system of claim 2, wherein the one or more syntax elements include:
	a syntax element that indicates whether or not the state of the RANS decoder is to be flushed and re-initialized for decoding of the encoded data;
	a syntax element that indicates an adjustment to symbol width for the encoded data; and/or
	a syntax element that indicates a selection of a static probability model, for the encoded data, from among multiple available static probability models.

5.  (Original)  The computer system of claim 1, wherein the output symbols are for residual data for media, wherein the first phase and the second phase are logical phases, wherein the first phase and the second phase are performed in different clock cycles or in the same clock cycle, and wherein the output symbols are from a single data stream or multiple different data streams.

	6.  (Original)  The computer system of claim 1, wherein the selectively updating the state of the RANS decoder includes:
determining whether the output symbol from the previous iteration was generated;
if so:
	determining the probability information for the output symbol from the previous iteration; and
		adjusting the state of the RANS decoder using the probability information, thereby consuming at least some of the state of the RANS decoder; and
	otherwise, skipping the adjusting the state of the RANS decoder.

	7.  (Original)  The computer system of claim 6, wherein the determining the probability information for the output symbol from the previous iteration includes performing one or more lookup operations in one or more lookup tables.

	8.  (Original)  The computer system of claim 6, wherein the probability information includes a sub-range size fwd_f for the output symbol from the previous iteration and a cumulative sub-range threshold fwd_cf for the output symbol from the previous iteration, and wherein the adjusting the state of the RANS decoder includes performing adjustments mathematically equivalent to:
	x = fwd_f × x[upper] + x[lower] - fwd_cf,
wherein x represents the state of the RANS decoder after the adjusting, x[upper] represents an upper portion of the state of the RANS decoder before the adjusting, and x[lower] represents a lower portion of the state of the RANS decoder before the adjusting.

	9.  (Currently Amended)  The computer system of claim 1, wherein the selectively merging the portion of the encoded data includes:
determining whether the state of the RANS decoder satisfies [[a]] the threshold; 
if so, combining the portion of the encoded data and the state of the RANS decoder; and
otherwise, skipping the combining the portion of the encoded data and the state of the RANS decoder.

10.  (Original)  The computer system of claim 9, wherein the combining the portion of the encoded data and the state of the RANS decoder includes:
shifting the state of the RANS decoder by a given number of bits; and
adding the portion of the encoded data, which has the given number of bits. 

	11.  (Original)  The computer system of claim 9, wherein the determining whether the state of the RANS decoder satisfies the threshold include comparing the state of the RANS decoder to the threshold, and wherein the state of the RANS decoder satisfies the threshold if the state of the RANS decoder is less than the threshold.
	
	12.  (Previously Presented)  The computer system of claim 1, wherein the input buffer is configured to store one byte of the encoded data at a time, wherein the portion of the encoded data from the input buffer is one byte, and wherein the value that tracks the state of the RANS decoder is a 32-bit value.

	13.  (Currently Amended)  The computer system of claim 1, wherein the probability information used to selectively update the state of the RANS decoder is forward probability information, and wherein the selectively generating the output symbol for the current iteration includes:
	determining whether the state of the RANS decoder includes sufficient information to generate the output symbol for the current iteration
	if so, determining inverse probability information and finding the output symbol for the current iteration using the inverse probability information and the state of the RANS decoder; and
	otherwise, skipping the finding the output symbol for the current iteration.

	14.  (Currently Amended)  The computer system of claim 13, wherein the determining the inverse probability information includes performing one or more lookup operations in one or , and wherein the selectively generating the output symbol for the current iteration further depends on a count of output symbols remaining to be generated being greater than zero.

	15.  (Original)  The computer system of claim 13, wherein the finding the output symbol for the current iteration includes determining a sub-range of the state of the RANS decoder that is associated with the output symbol for the current iteration.

	16.  (Previously Presented)  The computer system of claim 1, wherein the operations further comprise repeating the selectively updating, the selectively merging, and the selectively generating in successive iterations, until there are no more output symbols to decode in the encoded data.

	17.  (Previously Presented)  The computer system of claim 1, wherein the RANS decoder is implemented with special-purpose hardware including:
	the input buffer; 
	an output buffer configured to store the output symbol from the previous iteration, if any, until replacement with the output symbol for the current iteration, if any;
	a state register configured to store the value that tracks the state of the RANS decoder; 
	logic, coupled to the output buffer and to the state register, configured to perform the selectively updating; 
	logic, coupled to the state register and the input buffer, configured to perform the selectively merging; and
	logic, coupled to the state register and the output buffer, configured to perform the selectively generating.

	18.  (Previously Presented)  The computer system of claim 1, wherein the operations further include, during the first phase:
selectively re-filling the input buffer from the encoded data buffer; and/or
	selectively writing the output symbol from the previous iteration to a symbol vector buffer.

	19.  (Currently Amended)  In a computer system, a method comprising:
	receiving encoded data from a bitstream; 
	decoding the encoded data using a range asymmetric number system (“RANS”) decoder, including:
		during a first phase of a two-phase structure for RANS decoding operations, selectively updating, depending on a determination of whether or not an output symbol from a previous iteration was generated, state of the RANS decoder using probability information for the output symbol from the previous iteration, the state of the RANS decoder being tracked using a value;  
		during a second phase of the two-phase structure, selectively merging a portion of the encoded data from an input buffer into the state of the RANS decoder; and
		during the second phase of the two-phase structure, selectively generating, depending on a determination of whether or not the state of the RANS decoder includes sufficient information to generate an output symbol for a current iteration, the output symbol for the current iteration using the state of the RANS decoder, the state of the RANS decoder including sufficient information to generate the output symbol for the current iteration if the state of the RANS decoder is greater than a threshold.

	20.  (Currently Amended)  One or more computer-readable media storing computer-executable instructions for causing one or more processors, when programmed thereby, to cause a range asymmetric number system (“RANS”) decoder to perform operations, the operations comprising:
	during a first phase of a two-phase structure for RANS decoding operations, selectively updating, depending on a determination of whether or not an output symbol from a previous iteration was generated, state of the RANS decoder using probability information for the output symbol from the previous iteration, the state of the RANS decoder being tracked using a value;  
	during a second phase of the two-phase structure, selectively merging a portion of encoded data from an input buffer into the state of the RANS decoder; and
depending on a determination of whether or not the state of the RANS decoder includes sufficient information to generate an output symbol for a current iteration, the output symbol for the current iteration using the state of the RANS decoder, the state of the RANS decoder including sufficient information to generate the output symbol for the current iteration if the state of the RANS decoder is greater than a threshold.

	21.  (Previously Presented)  The one or more computer-readable media of claim 20, wherein the encoded data is in a fragment of a bitstream, wherein the operations further comprise initializing the RANS decoder, and wherein the initializing the RANS decoder includes:
reading one or more syntax elements from a header in the fragment of the bitstream; and 
configuring the RANS decoder using the one or more syntax elements.

	22.  (Previously Presented)  The one or more computer-readable media of claim 20, wherein the selectively updating the state of the RANS decoder includes:
determining whether the output symbol from the previous iteration was generated;
if so:
	determining the probability information for the output symbol from the previous iteration; and
		adjusting the state of the RANS decoder using the probability information, thereby consuming at least some of the state of the RANS decoder; and
	otherwise, skipping the adjusting the state of the RANS decoder.

	23.  (Currently Amended)  The one or more computer-readable media of claim 20, wherein the selectively merging the portion of the encoded data includes:
determining whether the state of the RANS decoder satisfies [[a]] the threshold; 
if so, combining the portion of the encoded data and the state of the RANS decoder; and
otherwise, skipping the combining the portion of the encoded data and the state of the RANS decoder.


	determining whether the state of the RANS decoder includes sufficient information to generate the output symbol for the current iteration
	if so, determining inverse probability information and finding the output symbol for the current iteration using the inverse probability information and the state of the RANS decoder; and
	otherwise, skipping the finding the output symbol for the current iteration.

	25.  (Previously Presented)  The method of claim 19, further comprising initializing the RANS decoder, wherein the encoded data is in a fragment of the bitstream, and wherein the initializing the RANS decoder includes:
reading one or more syntax elements from a header in the fragment of the bitstream; and 
configuring the RANS decoder using the one or more syntax elements.

	26.  (Previously Presented)  The method of claim 19, wherein the selectively updating the state of the RANS decoder includes:
determining whether the output symbol from the previous iteration was generated;
if so:
	determining the probability information for the output symbol from the previous iteration; and
		adjusting the state of the RANS decoder using the probability information, thereby consuming at least some of the state of the RANS decoder; and
	otherwise, skipping the adjusting the state of the RANS decoder.

	27.  (Currently Amended)  The method of claim 19, wherein the selectively merging the portion of the encoded data includes:
the threshold; 
if so, combining the portion of the encoded data and the state of the RANS decoder; and
otherwise, skipping the combining the portion of the encoded data and the state of the RANS decoder.

	28.  (Currently Amended)  The method of claim 19, wherein the probability information used to selectively update the state of the RANS decoder is forward probability information, and wherein the selectively generating the output symbol for the current iteration includes:
	determining whether the state of the RANS decoder includes sufficient information to generate the output symbol for the current iteration
	if so, determining inverse probability information and finding the output symbol for the current iteration using the inverse probability information and the state of the RANS decoder; and
	otherwise, skipping the finding the output symbol for the current iteration.

Reasons for Allowance
Claims 1 - 28 are allowed in light of the Examiner’s Amendment and the Applicant's response filed on August 23, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of the decoding process and apparatus. 
The closest prior art Greenfield et al., (US 2016/0248440 A1), Li et al., (US 2015/0103902 A1) and Converse (US 2017/0164007 A1) do not disclose the claimed element, “during a first phase of the two-phase structure, selectively updating, depending on a determination of whether or not an output symbol from a previous iteration was generated, state of the RANS decoder using probability information for the output symbol from the previous iteration, the state of the RANS .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425